DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and drawings filed 07/05/2022 have been considered and entered.
Drawings
The drawings filed 02/06/2020 are acceptable.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered.
Regarding the claim objections, Applicant argued that the amendment was consistent with the Examiner’s suggestions and overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.   
Regarding the 103 prior art obviousness rejections of independent claim 1 and 21, Applicant argued that none of the references disclose wherein the at least one predetermined position illuminated by the at least one pulsed laser source is at a predetermined lateral shift with respect to the at least one predetermined lateral shift with respect to the at least one predetermined location. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, primary reference Kirkpatrick teaches wherein the at least one predetermined position (predetermined position of transducer 108) excited by the at least one acoustic excitation source (fig. 1, transducer 108) (fig. 1 does not show a pulsed laser source) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined location (fig. 1, ROI 104) illuminated by the coherent illuminator (fig. 1, laser 102), and primary reference Kirkland further teaches that alternative methods and apparatus can be used to photoacoustically stress sample parts including by a pulsed laser (see col. 7, ll. 18-44), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute photoacoustic excitation—as further generically supported by Kirkland’s other embodiment utilizing photoacoustic excitation (col. 7, ll. 18-44 pulsed laser photoacoustic excitation)—for Kirkpatrick’s (fig. 1 embodiment) acoustic (vibrator) excitation thereby providing non-contact means of excitation, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures. The Examiner additionally further supported the above substitution as well as teaching that said pulsed laser can be in the claimed ultrasonic range as  secondary reference Klein further teaches a photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) configured to illuminate at least one predetermined position (position illuminated by laser beam 16) on a part (fig. 1, object 18) and generate thereby ultrasonic excitation of the part (fig. 1, object 18) wherein the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location  (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34) (50-57 “Pulsed laser
 illumination of a surface provides an ultrasonic impulse
 originating at the point of illumination. Surface motion
 optical interferometric detection of ultrasonic vibration can
 be utilized to measure material parameters such as thickness,
 grain structure and temperature and to detect defects such as
 cracks, voids and porosity”; col. 5, ll. 30-40 “At ultrasonic frequencies, a pulsed laser 12 and lens system 14 may be used to focus a laser beam 16 on to a sample, or object under test, 18 for generation of ultrasound therein. Alternatively, a transducer 22, shown in dashed lines, may be used to generate low frequency (acoustic) sound into the object 18 under test in a conventional manner“). The Examiner emphasizes that secondary reference further supports that acoustic transducers and ultrasonic pulse lasers are known alternatives in the art. For at the least the aforementioned reasons, the Examiner is unpersuaded by Applicant’s argument.
Further regarding the 103 prior art obviousness rejections, Applicant further asserted that  the cited art on record fails to disclose how to relate speckle pattern translations to the propagation of ultrasonic excitation through the part, and how to use such relation to inspect the part such as identifying a defect within the part, and that a person of ordinary skill in the art, faced with this objective technical problem and starting from the disclosure of the cited art on record cannot arrive at the presently claimed solution, and that the cited art on record does not suggest using speckle patterns in such a presently claimed way, namely by generating based on scattered illumination, at least one sequence, wherein each sequence comprises at least two temporally-sequential de-focused speckle pattern images, and determining at least on set of speckle pattern image translations, each set determined based on the sequence, wherein each speckle pattern image translation in each of the at least one set is determined based on two temporally-sequential speckle pattern images in the respective sequence. However these arguments are merely assertions and lack the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

The Examiner continues to rely on the prior art analysis of the combination of references suggesting the claimed subject matter, further emphasizing that the references are related to inspection/evaluation of parts (Kirkpatrick, see at least background “NDE”; Klein, see at least  col. 5, ll. 48-54 “inspection of parts”; Horstmann, [0010] “Detection of deformations of the sample surface and the subsequent evaluation of their spatial and temporal behavior permit the target structures inside the sample to be localized and even qualified and quantified”) and/or are in a similar field of endeavor solving similar problems, noting in particular with regards to “de-focused” that secondary reference Zalevsky teaches a system and method for imaging a coherent speckle pattern propagating from the inspected object identify object motion using an imaging system being focused on a plane displace form the object (Abstract; [0008]-[0010]; see also fig. 1), and further teaches that such de-focused imaging is found to be especially useful to extraction of the tilting motions (noted by the Examiner as pertinently inclusive of angular distortions) of the object ([0015], [0025]), as well as for bringing the image plane into the far field and/or distinguishing secondary speckle patterns from the primary speckle patterns ([0092]), and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky’s de-focusing configurability with Kirkpatrick’s imaging for the aforementioned reasons, particularly noting the extraction of tilting motions and distinguishing speckle patterns. See prior art rejections for further details. The Examiner is therefore not persuaded by Applicant’s assertion. See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence").
Yet further regarding the 103 prior art obviousness rejections, Applicant yet further asserted that the cited art on record fails to disclose a pre-determined lateral shift which can be set to provide the maximal signal of translation derived from correlation between speckle patterns. The Examiner assumes with regard to “maximal” that Applicant is referencing claimed subject matter of claim 12. As noted before, Attorney’s argument is not evidence and the arguments of counsel cannot take the place of evidence in the record. In the case of claim 12, the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize Kirkpatrick’s separation (shift) between excitation and measurement in order to maximize signal amplitudes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize Kirkpatrick’s separation (shift) to maximize amplitude signals based on said measurement feedback for the commonsensical reason of increasing signal-to-noise levels and thus increasing the precision and/or accuracy of the determinations therefrom. The Examiner is therefore not persuaded by Applicant’s assertion.
For at least the above analysis, the Examiner concludes that the prior art rejections are retained.
Claim Interpretation
While reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims when enclosed within parentheses, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP 608.01(m).
Claim Objections
Claim(s) 2 and 15 is/are objected to because of the following informalities:  
As to claims 2 and 15,
 the use of reference characters “Δφ” (claim 2) and “"EX" & “N” (claim 15) corresponding to elements recited in the detailed description & the drawings should be enclosed within parentheses, the Examiner emphasizing that said reference characters have no effect on the scope of the claim.
As to claim 15,
 “non affected” is more properly hyphenated therebetween, the Examiner suggesting “non-affected”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 10, 12, 21-22, 26, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kirkpatrick et al (US 7088455 B1; hereafter “Kirkpatrick”) in view of Applicant previously cited Klein et al (US 6008887 A; hereafter “Klein”) and in further view of Applicant previously cited Zalevsky (US 20100226543 A1; hereafter “Zalevsky”).

Regarding independent claim 1,
 
 Kirkpatrick teaches a part (fig. 1, specimen 106) (e.g., industrial parts) inspection system (fig. 1) (exemplary: col., 6, ll. 45-49 “specimens such as industrial”; see also Background specimen NDE for “applications in aerospace, semiconductor, and other industries”)   comprising: 
 an acoustic excitation unit (fig. 1, transducer 108 with function generator 110) comprising at least one acoustic excitation source (fig. 1, transducer 108) (col. 15, ll. 36-44 “Acoustic frequency can be varied”) configured to vibrate at least one predetermined position (predetermined position of transducer 108) on a part (fig. 1, specimen 106) and generate thereby acoustic excitation of the part (fig. 1, specimen 106); 
 a coherent illuminator (fig. 1, laser 102) configured to illuminate at least one predetermined location (fig. 1, region of interest ROI 104) on the part (fig. 1, specimen 106) with coherent illumination (fig. 1, light 103), the at least one predetermined position (predetermined position of transducer 108) excited by the at least one acoustic excitation source (fig. 1, transducer 108) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined location (fig. 1, ROI 104) illuminated by the coherent illuminator (fig. 1, laser 102); 
 a detector (fig. 1, optical sensor array 114);
 an optical unit (fig. 1, lens 112) in association with the detector (fig. 1, optical sensor array 114), wherein the optical unit (fig. 1, lens 112) is configured to gather an illumination scattered from the at least one predetermined location (fig. 1, ROI 104) to the detector (fig. 1, optical sensor array 114), and wherein the detector (fig. 1, optical sensor array 114) is configured to generate, based on the scattered illumination, at least one sequence (sequential speckle pattern images), wherein each of the at least one sequence comprising at least two temporally-sequential speckle pattern images of one of the at least one predetermined illuminated location (illuminated ROI) (Abstract “speckle pattern shifts”; col. 2, ll. 34-41 “temporally varying speckle patterns”; col. 5, ll. 39-49 “Speckle records are captured sequentially”); and 
 an image analysis unit (fig. 1, signal processor 116) configured to: 
 
 receive the at least one sequence (col. 4, ll. 2-9 “Accordingly, the sensor array 114 provides electrical
 signals associated with one or two dimensional speckle
 pattern records (images) to a signal processor 116”); and 
 determine at least one set of speckle pattern image translations, each of the at least one set is determined based on one of the at least one sequence, 
 wherein each speckle pattern image translation in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 8 ll. 9-29 “For convenience in describing these meth
ods, it is assumed that over a time period in which at least a few sequential speckle records are 
obtained, the structure of the speckle pattern is fixed and the only change with time is a lateral 
translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), and
 wherein the at least one predetermined position (predetermined position of transducer 108) excited by the at least one acoustic excitation source (fig. 1, transducer 108) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined location (fig. 1, ROI 104) illuminated by the coherent illuminator (fig. 1, laser 102).
While Kirkpatrick teaches wherein the acoustic frequency which can be varied (col. 15, ll. 36-44), Kirkpatrick does not explicitly teach item 1) wherein said frequency is ultrasonic. While Kirkland teaches that alternative methods and apparatus can be used to photoacoustically stress sample parts including by a pulsed laser (col. 7, ll. 18-44), Kirkpatrick does not explicitly teach (especially in the same embodiment) item 2) wherein the excitation unit is a photoacoustic excitation unit comprising at least one pulsed laser source configured to illuminate at least one predetermined position on a part and generate thereby ultrasonic excitation of the part and wherein the at least one predetermined position illuminated by the at least one pulsed laser source is at a predetermined lateral shift with respect to the at least one predetermined location illuminated by the coherent illuminator. Kirkpatrick is silent to item 3) wherein the speckle pattern images comprise de-focused speckle pattern images.
Regarding item 1), the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize the frequency to an ultrasonic value, such ultrasonic non-destructive frequencies being of a conventional and common range in acoustic non-destructive testing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Kirkpatrick’s induced acoustic range to ultrasonic frequencies for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials.
Regarding item 2), the Examiner took Official Notice that it is well-known in the art to utilize photoacoustic excitation with acoustic non-destructive testing. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute photoacoustic excitation—as further generically supported by Kirkland’s other embodiment utilizing photoacoustic excitation (col. 7, ll. 18-44 pulsed laser photoacoustic excitation)—for Kirkpatrick’s (fig. 1 embodiment) acoustic (vibrator) excitation thereby providing non-contact means of excitation, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Further regarding items 1) and 2), Klein teaches a part (fig. 1, object 18) inspection system (fig. 1) & associated method (col. 5, ll. 49-54 “The distinct advantage of the laser apparatus 10 utilizing
 the pulsed laser 12, as opposed to a conventional transducer 22 is the fact that the laser 
 apparatus 10 and pulsed laser 12 are remote, i.e., no physical contact with the word piece 18 is 
required, thus allowing inspection of parts at high temperature or hazardous environments”), the system comprising: 
 
 a photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) configured to illuminate at least one predetermined position (position illuminated by laser beam 16) on a part (fig. 1, object 18) and generate thereby ultrasonic excitation of the part (fig. 1, object 18) (col. 1, ll. 50-57 “Pulsed laser
 illumination of a surface provides an ultrasonic impulse
 originating at the point of illumination. Surface motion
 optical interferometric detection of ultrasonic vibration can
 be utilized to measure material parameters such as thickness,
 grain structure and temperature and to detect defects such as
 cracks, voids and porosity”; col. 5, ll. 30-40 “At ultrasonic frequencies, a pulsed laser 12 and lens system 14 may be used to focus a laser beam 16 on to a sample, or object under test, 18 for generation of ultrasound therein. Alternatively, a transducer 22, shown in dashed lines, may be used to generate low frequency (acoustic) sound into the object 18 under test in a conventional manner“); 
 
 a coherent illuminator (fig. 1, probe laser 32 with portion of optics 34) configured to illuminate at least one predetermined location (location illuminated by laser beam 36) on the part (fig. 1, object 18) with coherent illumination, the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34); 
 
 a detector (fig. 1 detector means 60);
 an optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) and an image analysis unit (not shown; appears to be after amplifier 48 output), the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) in association with the detector (fig. 1, detector means 60), wherein the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) is configured to gather an illumination scattered from the at least one predetermined location (location illuminated by laser beam 36) to the detector (fig. 1, detector means 60), and wherein the detector (fig. 1, detector means 60) is configured to generate, based on the scattered illumination, a speckle-pattern of one of the at least one predetermined illuminated location; and 
 wherein the detector (fig. 1, detector means 60) & image analysis unit (not shown; appears to be after amplifier 48 output) are cooperatively (end effect noted, unclear as to division of circuitry between detector and unshown analysis unit) configured to: 
 
 receive the at least one sequence; and 
 
 determine at least one set of speckle pattern image translations, each of the at least one set is determined based on one of the at least one sequence, 
 
 wherein each speckle pattern image translation (motion) in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 3, ll. 2-3 “It can also process speckled
 beams scattered from non-specular surfaces”; col. 3 line 62 through col. 4 line 2 “The motion of the speckle pattern at the photo-EMF detector (image plane) can be amplified if the imaging optical system is configured to provide magnification”),
 wherein the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location  (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34).           
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer thereby providing a known alternative non-contact means of ultrasonic excitation for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials, and which is further helpful for inspection of pieces/parts with complex geometry and/or at high temperatures.
Regarding item 3), Zalevsky teaches a system and method for imaging a coherent speckle pattern propagating from the inspected object identify object motion using an imaging system being focused on a plane displace form the object (Abstract; [0008]-[0010]; see also fig. 1), and further teaches that such de-focused imaging is found to be especially useful to extraction of the tilting motions (note by the Examiner as pertinently inclusive of angular distortions) of the object ([0015], [0025]), as well as for bringing the image plane into the far field and/or distinguishing secondary speckle patterns from the primary speckle patterns ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky’s de-focusing configurability with Kirkpatrick’s imaging for the aforementioned reasons, particularly noting the extraction of tilting motions and distinguishing speckle patterns.

Regarding independent claim 21,
 Kirkpatrick teaches a method of acoustic inspection of a part (fig. 1, specimen 106) (e.g., industrial parts, see col., 6, ll. 45-49 “specimens such as industrial”; see also Background specimen NDE for “applications in aerospace, semiconductor, and other industries”), the method comprising: 
 acoustically exciting at least one predetermined position (predetermined position of transducer 108) in a predetermined region on a part (fig. 1, specimen 106) by vibration to yield acoustic excitation of the part (fig. 1, specimen 106) (col. 15, ll. 36-44 “Acoustic frequency can be varied”); 
 coherently illuminating (via laser 102) at least one predetermined location (fig. 1, ROI 104) in the predetermined region on the part (fig. 1, specimen 106), 
 wherein the at least one predetermined location (fig. 1, ROI 104) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined position (predetermined position of transducer 108); 
 detecting (via optical sensor array 114 with lens 112) an illumination scattered from the at least one predetermined location (fig. 1, ROI 104); 
 determining (via optical sensor array 114 with signal processor 116), based on the scattered illumination, at least one sequence (sequential speckle pattern images) of at least two temporally-sequential speckle pattern images, 
 wherein each of the at least one sequence corresponds to one of the at least one predetermined illuminated location (illuminated ROI); and 
 determining at least one set of speckle pattern image translations, each of the at least one set is determined based on one of the at least one sequence, wherein each speckle pattern image translation in the each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (Abstract “speckle pattern shifts”; col. 2, ll. 34-41 “temporally varying speckle patterns”; col. 5, ll. 39-49 “Speckle records are captured sequentially”; col. 8 ll. 9-29 “For convenience in describing these methods, it is assumed that over a time period in which at least a few sequential speckle records are obtained, the structure of the speckle pattern is fixed and the only change with time is a lateral translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), and
 wherein the at least one predetermined position (predetermined position of transducer 108) excited by the at least one acoustic excitation source (fig. 1, transducer 108) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined location (fig. 1, ROI 104) illuminated by the coherent illuminator (fig. 1, laser 102).
While Kirkpatrick teaches wherein the acoustic frequency which can be varied (col. 15, ll. 36-44), Kirkpatrick does not explicitly teach item 1) wherein said frequency is ultrasonic. While Kirkland teaches that alternative methods and apparatus can be used to photoacoustically stress sample parts including by a pulsed laser (col. 7, ll. 18-44), Kirkpatrick does not explicitly teach (especially in the same embodiment) item 2) wherein the excitation unit is a photoacoustic excitation unit comprising at least one pulsed laser source configured to illuminate at least one predetermined position on a part and generate thereby ultrasonic excitation of the part, wherein the at least one predetermined position illuminated by the at least one pulsed laser source is at a predetermined lateral shift with respect to the at least one predetermined location illuminated by the coherent illuminator. Kirkpatrick is silent to item 3) wherein the speckle pattern images comprise de-focused speckle pattern images.
Regarding item 1), the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize the frequency to an ultrasonic value, such ultrasonic non-destructive frequencies being of a conventional and common range in acoustic non-destructive testing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Kirkpatrick’s induced acoustic range to ultrasonic frequencies for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials.
Regarding item 2), the Examiner took Official Notice that it is well-known in the art to utilize photoacoustic excitation with acoustic non-destructive testing. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute photoacoustic excitation—as further generically supported by Kirkland’s other embodiment utilizing photoacoustic excitation (col. 7, ll. 18-44 pulsed laser photoacoustic excitation)—for Kirkpatrick’s (fig. 1 embodiment) acoustic (vibrator) excitation thereby providing non-contact means of excitation, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Further regarding items 1) and 2), Klein teaches a part (fig. 1, object 18) inspection system (fig. 1) & associated method (col. 5, ll. 49-54 “The distinct advantage of the laser apparatus 10 utilizing
 the pulsed laser 12, as opposed to a conventional transducer 22 is the fact that the laser 
 apparatus 10 and pulsed laser 12 are remote, i.e., no physical contact with the word piece 18 is 
required, thus allowing inspection of parts at high temperature or hazardous environments”), the system comprising: 
 
 a photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) configured to illuminate at least one predetermined position (position illuminated by laser beam 16) on a part (fig. 1, object 18) and generate thereby ultrasonic excitation of the part (fig. 1, object 18) (col. 1, ll. 50-57 “Pulsed laser
 illumination of a surface provides an ultrasonic impulse
 originating at the point of illumination. Surface motion
 optical interferometric detection of ultrasonic vibration can
 be utilized to measure material parameters such as thickness,
 grain structure and temperature and to detect defects such as
 cracks, voids and porosity”; col. 5, ll. 30-40 “At ultrasonic frequencies, a pulsed laser 12 and lens system 14 may be used to focus a laser beam 16 on to a sample, or object under test, 18 for generation of ultrasound therein. Alternatively, a transducer 22, shown in dashed lines, may be used to generate low frequency (acoustic) sound into the object 18 under test in a conventional manner“); 
 
 a coherent illuminator (fig. 1, probe laser 32 with portion of optics 34) configured to illuminate at least one predetermined location (location illuminated by laser beam 36) on the part (fig. 1, object 18) with coherent illumination, the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34); 
 
 a detector (fig. 1, detector means 60);
 an optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) and an image analysis unit (not shown; appears to be after amplifier 48 output), the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) in association with the detector (fig. 1, detector means 60), wherein the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) is configured to gather an illumination scattered from the at least one predetermined location (location illuminated by laser beam 36) to the detector (fig. 1, detector means 60), and 
 wherein the detector (fig. 1, detector means 60) is configured to generate, based on the scattered illumination, a speckle-pattern of one of the at least one predetermined illuminated location; and 
 wherein the detector (fig. 1, detector means 60) & image analysis unit (not shown; appears to be after amplifier 48 output) are cooperatively (end effect noted, unclear as to division of circuitry between detector and unshown analysis unit) configured to: 
 
 receive the at least one sequence; and 
 
 determine at least one set of speckle pattern image  translations, each of the at least one set is determined based on one of the at least one sequence, 
 
 wherein each speckle pattern image translation (motion) in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 3, ll. 2-3 “It can also process speckled
 beams scattered from non-specular surfaces”; col. 3 line 62 through col. 4 line 2 “The motion of the speckle pattern at the photo-EMF detector (image plane) can be amplified if the imaging optical system is configured to provide magnification”); and
 wherein the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location  (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer thereby providing a known alternative non-contact means of ultrasonic excitation for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials, and which is further helpful for inspection of pieces/parts with complex geometry and/or at high temperatures.
Regarding item 3), Zalevsky teaches a system and method for imaging a coherent speckle pattern propagating from the inspected object identify object motion using an imaging system being focused on a plane displace form the object (Abstract; [0008]-[0010]; see also fig. 1), and further teaches that such de-focused imaging is found to be especially useful to extraction of the tilting motions (note by the Examiner as pertinently inclusive of angular distortions) of the object ([0015], [0025]), as well as for bringing the image plane into the far field and/or distinguishing secondary speckle patterns from the primary speckle patterns ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky’s de-focusing configurability with Kirkpatrick’s imaging for the aforementioned reasons, particularly noting the extraction of tilting motions and distinguishing speckle patterns.

Regarding claim 2, which depends on claim 1, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests wherein the image analysis unit (fig. 1, signal processor 116) is further configured to: 
 determine, based on the at least one set of speckle pattern image translations, an angular distortion “Δφ” (implicit to Kirkpatrick; further suggested in the combination with Zalevsky’s defocusing for extraction of tilting motions) of the at least one predetermined location (fig. 1, ROI 104) within the part (fig. 1, specimen 106); 
 determine, based on the angular distortion “Δφ” of the at least one predetermined location (fig. 1, ROI 104), an intensity pattern of the ultrasonic excitation propagating (the combination with Klein suggested the explicit ultrasonic frequency range, see independent claim) through the at least one predetermined location (fig. 1, ROI 104); and 
 identify, based on the intensity pattern of the ultrasonic excitation propagating through the at least one predetermined location (fig. 1, ROI 104), at least one zone (ROI with defect or other abnormality) comprising at least one of cracks, inhomogeneity, inclusions, defects of the part (fig. 1, specimen 106) or any combination thereof (Kirkpatrick: Abstract “used to identify specimen regions associated
 with irregularities such as inclusions, cracks, or tissue abnormalities”; col. 15, ll. 7-17 "mapped to identify, for example, inhomogeneities such
 as a subsurface defect, or a subdermal lesion, other pathological
 tissue, or other specimen feature”; and col. 5, ll. 39-49 “speckle amplitudes”. Klein: col. 1, ll. 50-57 “detect defects such as
 cracks, voids and porosity”; and col. 4, ll. 60-62 “intensity pattern”).

Regarding claim 22, which depends on claim 21, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests further comprising: 
 determining, based on the at least one set of translations, an angular distortion (implicit to Kirkpatrick; further suggested in the combination with Zalevsky’s defocusing for extraction of tilting motions) of the at least one predetermined location (fig. 1, ROI 104) within the part (fig. 1, specimen 106);
 determining, based on the angular distortion of the at least one predetermined location (fig. 1, ROI 104), an intensity pattern of the ultrasonic excitation propagating (the combination with Klein suggested the explicit ultrasonic frequency range, see independent claim) through the at least one predetermined location (fig. 1, ROI 104); and 
 identifying, based on the intensity pattern of the ultrasonic excitation propagating through the at least one predetermined location (fig. 1, ROI 104), at least one zone (ROI with defect or other abnormality) in the part (fig. 1, specimen 106), 
 wherein the at least one zone comprises at least one of cracks, inhomogeneity, inclusions, defects in the part (fig. 1, specimen 106) or any combination thereof (Kirkpatrick: Abstract “used to identify specimen regions associated
 with irregularities such as inclusions, cracks, or tissue abnormalities”; col. 15, ll. 7-17 "mapped to identify, for example, inhomogeneities such as a subsurface defect, or a subdermal lesion, other pathological tissue, or other specimen feature”; and col. 5, ll. 39-49 “speckle amplitudes”. Klein: col. 1, ll. 50-57 “detect defects such as
 cracks, voids and porosity”; and col. 4, ll. 60-62 “intensity pattern”). 

Regarding claim 6, which depends on claim 1, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests wherein the coherent illuminator (fig. 1, laser 102) is configured to illuminate multiple predetermined locations (fig. 1, locations within ROI 104) with a single beam (mostly as an aside to previous claim language “wide”: ROI is wide and further beam is angled resulting in widening for ROI), 
 wherein the optical unit (fig. 1, lens 112) further comprises an aperture (aperture of lens) configured to gather a scattered beam to the detector (fig. 1, optical sensor array 114) to yield a sequence of temporally-sequential speckle pattern images comprising data regarding the multiple predetermined locations (fig. 1, locations within ROI 104), 
 wherein each speckle pattern image in the sequence thereof comprises multiple image parts (parts of speckle pattern image), wherein each of the multiple image parts (parts of speckle pattern image) corresponds to one of the multiple predetermined locations (fig. 1, locations within ROI 104) on the part (fig. 1, specimen 106), and 
 wherein the image analysis unit (fig. 1, signal processor 116) is further configured to determine multiple sets of speckle pattern image translations based on the image parts (parts of speckle pattern image) thereof (col. 8 ll. 9-29 “translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), wherein each of the multiple sets corresponds to one of the multiple predetermined location (fig. 1, ROI 104) (The  Examiner additionally notes the modification in the independent claim to further include Zalevsky’s de-focused detection of Kirkpatrick’s speckled pattern). 

Regarding claim 26, which depends on claim 21, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests further comprising: 
 coherently illuminating (via laser 102) multiple predetermined locations (fig. 1, locations within ROI 104) within the predetermined region with a single wide beam ROI is wide and further beam is angled resulting in widening for ROI) to yield a sequence of temporally-sequential speckle pattern images comprising data regarding the multiple predetermined locations (fig. 1, locations within ROI 104), 
 wherein each speckle pattern image in the sequence thereof comprises multiple image parts (parts of speckle pattern image), and 
 wherein each of the multiple image parts (parts of speckle pattern image) corresponds to one of the multiple predetermined locations (fig. 1, locations within ROI 104) on the part (fig. 1, specimen 106); and 
 determining multiple sets of translations based on the image parts (parts of speckle pattern image) thereof (col. 8 ll. 9-29 “translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), 
 wherein each of the multiple sets corresponds to one of the multiple predetermined location (fig. 1, ROI 104) (The  Examiner additionally notes the modification in the independent claim to further include Zalevsky’s de-focused detection of Kirkpatrick’s speckled pattern). 


Regarding claim 10, which depends on claim 1, 
 Kirkpatrick as modified suggests wherein the image analysis unit (fig. 1, signal processor 116) is further configured 
 to compare at least two sets of speckle pattern image translations each corresponding to a different predetermined location (spatial coordinate locations within ROI 104) on the part (fig. 1, specimen 106) and 
 further to determine, based on the comparison thereof, 
 a whole-body movement of the at least one predetermined location (fig. 1, ROI 104) and 
 to distinguish the whole-body movement from the ultrasonic (as previously  modified by Klein in the independent claim to be ultrasonic) excitation of the at least one predetermined location (fig. 1, ROI 104) (col. 12, ll. 35-62 “Object motion
 can be assessed” and “x- and y-displacements”). 

Regarding claim 30, which depends on claim 21, 
 Kirkpatrick teaches further comprising:
 comparing (via signal processor 116) at least two sets of translations each corresponding to a different predetermined location (fig. 1, ROI 104) on the part (fig. 1, specimen 106), and 
 determining, based on the comparison thereof, 
 a whole-body movement of the at least one predetermined location (fig. 1, ROI 104) and 
 to distinguish the whole-body movement from the ultrasonic (as previously  modified by Klein in the independent claim to be ultrasonic) excitation of the at least one predetermined location (fig. 1, ROI 104) (col. 12, ll. 35-62 “Object motion
 can be assessed” and “x- and y-displacements”). 

Regarding claim 12, which depends on claim 1, 
 Kirkpatrick as modified suggests wherein the lateral shift between an excitation beam from the photoacoustic (as previously modified by Klein in the independent claim to be photoacoustic) excitation unit (see Kirkpatrick transducer 108 with function generator 110 for location of element substitute for by the Klein’s photoacoustic unit) and an illumination beam from the coherent illuminator (fig. 1, laser 102) is determined to provide sufficiently high (silent to maximal) amplitude of signals determined based on the at least one sets of translations. 
Kirkpatrick does not teach wherein the lateral shift provides maximal amplitude signals.
However, the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize Kirkpatrick’s separation (shift) between excitation and measurement in order to maximize signal amplitudes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize Kirkpatrick’s separation (shift) to maximize amplitude signals based on said measurement feedback for the commonsensical reason of increasing signal-to-noise levels and thus increasing the precision and/or accuracy of the determinations therefrom.

Regarding claim 32, which depends on claim 21, 
 Kirkpatrick as modified suggests further comprising determining the lateral shift between a photoacoustic excitation beam (as previously modified by Klein in the independent claim to be photoacoustic) and a coherent illumination beam (via light 103) to provide sufficiently high (silent to maximal) amplitude of signals determined based on the at least one sets of translations. 
Kirkpatrick does not teach wherein the lateral shift provides maximal amplitude signals.
However, the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize Kirkpatrick’s separation (shift) between excitation and measurement in order to maximize signal amplitudes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize Kirkpatrick’s separation (shift) to maximize amplitude signals based on said measurement feedback for the commonsensical reason of increasing signal-to-noise levels and thus increasing the precision and/or accuracy of the determinations therefrom.

Claim(s) 4, 8, 13-15, 24, 28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kirkpatrick in view of Applicant previously cited Klein, Applicant previously cited Zalevsky, and in further view of Applicant previously cited Horstmann et al (US 20140247456 A1; hereafter “Horstmann”).

Regarding claim 4, which depends on claim 1, 
 Kirkpatrick does not teach (emphasis in italics): wherein the coherent illuminator is configured to illuminate multiple predetermined locations with multiple (narrow) beams, 
 wherein the optical unit further comprises a mask at a focusing plane of the optical unit and configured to gather corresponding multiple scattered beams to corresponding multiple predetermined regions on the detector to yield corresponding multiple sequences of temporally-sequential speckle pattern images; and 
 wherein the image analysis unit is further configured to determine multiple sets of speckle pattern image translations, based on the multiple sequences thereof, wherein each of the multiple sets corresponds to one of the multiple predetermined locations. 
Horstmann teaches a part (part of sample) inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”) comprising: 
 
 a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (fig. 1, excitation pulse A) at least one predetermined position (targeted structure position) on a part (part of sample) and generate thereby ultrasonic excitation of the part (part of sample) (Abstract “photoacoustic tomography of a sample”; [0053] “The excitation pulse can be a laser light pulse”; [0071] nanometer wavelengths); 
 
 a coherent illuminator (observation laser pulse source) configured to illuminate at least one predetermined location (measurement location) on the part (part of sample) with coherent illumination (fig. 1, observation laser pulses B), the at least one predetermined position (targeted structure position) illuminated by the at least one pulsed laser source (excitation pulse laser light source) is at a predetermined shift (time and/or location shift between measurement surface and excited part of sample) with respect to the at least one predetermined location (measurement location) illuminated by the coherent illuminator (observation laser pulse source) ([0047] “measurement surface being irradiated using observation light from a laser light source”; [0033] “measured as a function of location and time, the deformations resulting from the absorption of a pulsed excitation radiation on at least one spectrally addressable target structure in the sample interior while emitting thermomechanical pressure waves in the direction of the measurement surface, and the measured deformations being fed to a reconstruction method for determining the position of the target structure in the sample interior”); 
 
 a detector (light detector array);
 an optical unit (optic components for light detector) in association with the detector (light detector array), 
 wherein the optical unit (optic components for light detector) is configured to gather an illumination scattered from the at least one predetermined location (measurement location) to the detector (light detector array), and 
 wherein the detector (light detector array) is configured to generate, based on the scattered illumination, at least one sequence, wherein each of the at least one sequence comprising at least two temporally-sequential de-focused speckle pattern images of one of the at least one predetermined illuminated location ([0020], [0021] “at least one speckle pattern produced by scattering light during one illumination procedure take place on a two-dimensional light-detector array (electronic camera having light-sensitive pixels below)”; and 
 
 an image analysis unit (computer) configured to: 
 
 receive the at least one sequence; and 
 
 determine at least one set of speckle pattern image translations, each of the at least one set is determined based on one of the at least one sequence, 
 
 wherein each translation in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence ([0021]; [0051] temporal sequence; see fig. 1; [0041] “The sequence of the three light pulses is repeated N times (N being a natural number that can be specified in advance) while changing at least the temporal distance that has been mentioned, to generate a sequence of N deformation profiles at N different time indices”; [0061] “computer-aided post processing” and “post processing for calculating the speckle phases and the temporally resolved deformation of the sample surface”),
 wherein the coherent illuminator (observation laser pulse source) is configured to illuminate multiple predetermined locations (measurement locations) with multiple (narrow) beams (beams of observation laser pulses B) ([0041] repeat; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”), 
 
 wherein the optical unit (optic components for light detector) further comprises a mask at a focusing plane of the optical unit (optic components for light detector) and configured to gather corresponding multiple scattered beams to corresponding multiple predetermined regions on the detector (light detector array) to yield corresponding multiple sequences of temporally-sequential speckle pattern images ([0026] “A structured phase mask in front of the sensor can for example modify, in a manner defined for each pixel, the optical path length”); and 
 
 wherein the image analysis unit (computer) is further configured to determine multiple sets of speckle pattern image translations, based on the multiple sequences thereof, wherein each of the multiple sets corresponds to one of the multiple predetermined locations (measurement locations) ([0061] “calculating the speckle phases and the temporally resolved deformation of the sample surface”; [0010] “Detection of deformations of the sample surface and the subsequent evaluation of their spatial and temporal behavior permit the target structures inside the sample to be localized and even qualified and quantified”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s additional observation laser pulses and sensor mask structures with Kirkpatrick’s inspection system and associated method thereby providing the means for better detection of changes in the topography of the surface by the multiple measurements and for controlling the light to the pixels of the detector resulting in better resolution/distinguishment of the incoming light and thus increasing the versatility of Kirkpatrick’s system. 
The Examiner notes with regards to the additional inspection beams and processing thereof that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide additional laser inspection beams and to repeat the detections and analysis for each of said additional beams, and that is a well understood straightforward advantage that additional independent measurements of different locations will increase the local accuracy of said measurements.
The Examiner additionally notes with regards to a plurality of beams (and implicit narrowing): 
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966);
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);  
It had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05; and 
It had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B).
In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape and/or size of a beam, and that an ordinary artisan would reasonably interpret fitting multiple beams to inspect a region as being respectively narrow compared to said region and likewise that narrowing of beams would be commonsensical to fit multiple beams.

Regarding claim 24, which depends on claim 21, 
 Kirkpatrick does not teach further comprising (emphasis in italics): 
 coherently illuminating multiple predetermined locations within the predetermined region with multiple narrow coherent beams to yield corresponding multiple sequences of temporally-sequential speckle pattern image; and 
 determining multiple sets of translations, based on the multiple sequences thereof, 
 wherein each of the multiple sets corresponds to one of the multiple predetermined locations. 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”. Element mappings thereof previously provided above and relevant hereto, citations follow: Abstract “photoacoustic tomography of a sample”; [0053] “The excitation pulse can be a laser light pulse”; [0071] nanometer wavelengths; [0047] “measurement surface being irradiated using observation light from a laser light source”; [0033] “measured as a function of location and time, the deformations resulting from the absorption of a pulsed excitation radiation on at least one spectrally addressable target structure in the sample interior while emitting thermomechanical pressure waves in the direction of the measurement surface, and the measured deformations being fed to a reconstruction method for determining the position of the target structure in the sample interior”; [0020], [0021] “at least one speckle pattern produced by scattering light during one illumination procedure take place on a two-dimensional light-detector array (electronic camera having light-sensitive pixels below)”; [0021]; [0051] temporal sequence; see fig. 1; [0041] “The sequence of the three light pulses is repeated N times (N being a natural number that can be specified in advance) while changing at least the temporal distance that has been mentioned, to generate a sequence of N deformation profiles at N different time indices”; [0061] “computer-aided post processing” and “post processing for calculating the speckle phases and the temporally resolved deformation of the sample surface”) and associated method, the method further comprising coherently illuminating (via observation laser pulse source) multiple predetermined locations (measurement locations) within the predetermined region with multiple narrow coherent beams (beams of observation laser pulses B) ([0041] repeat; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0026] “A structured phase mask in front of the sensor can for example modify, in a manner defined for each pixel, the optical path length”) to yield corresponding multiple sequences of temporally-sequential speckle pattern image; and 
 determining multiple sets of translations, based on the multiple sequences thereof, 
 wherein each of the multiple sets corresponds to one of the multiple predetermined locations (measurement locations) ([0061] “calculating the speckle phases and the temporally resolved deformation of the sample surface”; [0010] “Detection of deformations of the sample surface and the subsequent evaluation of their spatial and temporal behavior permit the target structures inside the sample to be localized and even qualified and quantified”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s additional observation laser pulses and sensor mask structures with Kirkpatrick’s inspection system and associated method thereby providing the means for better detection of changes in the topography of the surface by the multiple measurements and for controlling the light to the pixels of the detector resulting in better resolution/distinguishment of the incoming light and thus increasing the versatility of Kirkpatrick’s system. 
The Examiner notes with regards to the additional inspection beams and processing thereof that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide additional laser inspection beams and to repeat the detections and analysis for each of said additional beams, and that is a well understood straightforward advantage that additional independent measurements of different locations will increase the local accuracy of said measurements.
The Examiner additionally notes with regards to the qualifier “narrow”: 
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966);
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);  
It had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05; and 
It had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B).
In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape and/or size of a beam, and that an ordinary artisan would reasonably interpret fitting multiple beams to inspect a region as being respectively narrow compared to said region.


 
Regarding claim 8, which depends on claim 1, 
 Kirkpatrick does not teach (emphasis in italics) wherein coherent illumination beam is being split into a sensing beam and a reference beam configured to illuminate a predetermined sensing and reference locations, respectively, 
wherein the optical unit is configured to gather corresponding scattered sensing and reference beams to predetermined regions on the detector to yield corresponding sensing and reference sequences of temporally-sequential speckle pattern images; and 
 wherein the analysis unit is further configured to determine a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively. 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”; see preceding claim 4 analysis which included the element mapping of Horstmann substantially relevant to the independent claim) wherein coherent illumination beam (observation laser light) is being split into a sensing beam (sample beam) and a reference beam (reference beam) configured to illuminate a predetermined sensing and reference locations, respectively, wherein the optical unit (optic components for light detector) is configured to gather corresponding scattered sensing and reference beams to predetermined regions on the detector (light detector array) to yield corresponding sensing and reference sequences of temporally-sequential speckle pattern images; and 
 wherein the analysis unit (computer) is further configured to determine a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively ([0021]; [0041]; [0051]; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0066] beam guiding to camera; [0067] acquiring first and second lights respectively). 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s beam splitting and reference beam inspection means with Kirkpatrick’s system thereby enabling a phase profile to be more directly calculated, the profile showing characteristics including deformation, and which is further able to be performed for time-critical processes.

Regarding claim 28, which depends on claim 21, 
 Kirkpatrick does not teach (emphasis in italics) further comprising: 
 splitting coherent illumination beam into a sensing beam and a reference beam; 
 configuring the sensing and reference beams to illuminate a predetermined sensing and reference locations, respectively, to yield corresponding sensing and reference sequences of temporally-sequential speckle pattern images, respectively; and 
 determining a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, 
 wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively. 
 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”; see preceding claim 4 analysis which included the element mapping of Horstmann substantially relevant to the independent claim) and an associated method, the method comprising 
 splitting coherent illumination beam (observation laser light) into a sensing beam (sample beam) and a reference beam (reference beam); 
 configuring the sensing and reference beams (sample and reference beams) to illuminate a predetermined sensing and reference locations (sample location and reference location), respectively, to yield corresponding sensing and reference sequences of temporally-sequential speckle pattern images, respectively; and 
 determining a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, 
 wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively ([0021]; [0041]; [0051]; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0066] beam guiding to camera; [0067] acquiring first and second lights respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s beam splitting and reference beam inspection means with Kirkpatrick’s system thereby enabling a phase profile to be more directly calculated, the profile showing characteristics including deformation, and which is further able to be performed for time-critical processes.

Regarding claim 13, which depends on claim 1, 
 Kirkpatrick teaches that the illumination beam has a pulse duration for inspection of the physical properties of the part (fig. 1, specimen 106).
While Kirkpatrick generally teaches in an alternative embodiment that the illumination beam can have pulse duration (col. 7, ll. 18-44), Kirkpatrick does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof. 
Klein teaches the photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) (col. 1, ll. 50-57 “Pulsed laser
 illumination”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer for the same combination and motivation provided for the independent claim.
Kirkpatrick as modified still does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (via excitation pulse A), and a coherent illuminator (observation laser pulse source) configured to illuminate with coherent illumination (via observation laser pulses B), wherein a pulse duration of the excitation beam (excitation pulse A) and a pulse duration of the illumination beam (observation laser pulses B) are determined based on at least one of a desired spatial resolution, physical properties of the part (part of sample) or any combination thereof (see background principles of PAT [0007]-[0010]; [0053] discussion of preferred “pulse duration” based on material, maximizing amplitude;  [0062] “duration of the capture of the data”;  [0071] “pulse duration” and “frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities.

Regarding claim 33, which depends on claim 21, 
 Kirkpatrick teaches that the illumination beam has a pulse duration for inspection of the physical properties of the part (fig. 1, specimen 106).
While Kirkpatrick generally teaches in an alternative embodiment that the illumination beam can have pulse duration (col. 7, ll. 18-44), Kirkpatrick does not teach further comprising determining a pulse duration of the photoacoustic excitation beam and a pulse duration of the coherent illumination beam based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof. 
Klein teaches the photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) (col. 1, ll. 50-57 “Pulsed laser
 illumination”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer for the same combination and motivation provided for the independent claim.
Kirkpatrick as modified still does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (via excitation pulse A), and a coherent illuminator (observation laser pulse source) configured to illuminate with coherent illumination (via observation laser pulses B), wherein a pulse duration of the excitation beam (excitation pulse A) and a pulse duration of the illumination beam (observation laser pulses B) are determined based on at least one of a desired spatial resolution, physical properties of the part (part of sample) or any combination thereof (see background principles of PAT [0007]-[0010]; [0053] discussion of preferred “pulse duration” based on material, maximizing amplitude;  [0062] “duration of the capture of the data”;  [0071] “pulse duration” and “frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system and associated method thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities.

Regarding claim 14, which depends on claim 1, 
 Kirkpatrick does not teach wherein a delay between a pulse of the excitation beam and a pulse of the illumination beam is configured to increase during an inspection procedure of the part to enable acquiring of speckle pattern images at different time points during an exposure time of the detector to thereby increase an effective sampling rate of the detector.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim), wherein a delay between a pulse of the excitation beam (excitation pulse A) and a pulse of the illumination beam (observation pulse B)  is configured to increase during an inspection procedure of the part (part of sample) to enable acquiring of speckle pattern images at different time points during an exposure time of the detector (light detector array) to thereby increase an effective sampling rate of the detector (light detector array) ([0056] “camera records the speckle patterns of the observation laser light pulses across a predetermined number N of repetitions of the pulse sequence, a sequence of deformation profiles can be calculated from the measurement data. Each deformation profile of the sequence is assigned a different temporal distance Δt.”; [0057] “vary the predetermined temporal distance Δt, i.e. either to increase it or to reduce it for each repetition”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities, and It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s increasing temporal distance variation with Kirkpatrick’s inspection system thereby enabling the excitation pulse wave to have traveled a correspondingly different distance and thus providing a more thorough analysis of the inspected part resulting in a better determination of the presence and/or location of defects or other abnormalities. 

Regarding claim 34, which depends on claim 21, 
 Kirkpatrick does not teach further comprising increasing a delay between a photoacoustic excitation pulse and coherent illumination pulse during an inspection procedure to increase thereby an effective sampling rate.  
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) increasing a delay between a photoacoustic excitation pulse (excitation pulse A) and coherent illumination pulse (observation pulse B) during an inspection procedure to enable acquiring of speckle pattern images at different time points during an exposure time of the detector (light detector array) to increase thereby an effective sampling rate of the detector (light detector array) ([0056] “camera records the speckle patterns of the observation laser light pulses across a predetermined number N of repetitions of the pulse sequence, a sequence of deformation profiles can be calculated from the measurement data. Each deformation profile of the sequence is assigned a different temporal distance Δt.”; [0057] “vary the predetermined temporal distance Δt, i.e. either to increase it or to reduce it for each repetition”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities, and It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s increasing temporal distance variation with Kirkpatrick’s inspection system thereby enabling the excitation pulse wave to have traveled a correspondingly different distance and thus providing a more thorough analysis of the inspected part resulting in a better determination of the presence and/or location of defects or other abnormalities. 

Regarding claim 15, which depends on claim 1,
 
 Kirkpatrick does not teach: 
wherein a frequency of illumination pulses from the coherent illuminator is based on a frequency of excitation pulses “EX” from the photoacoustic excitation unit, to yield illumination pulses that are affected by corresponding excitation pulses and illumination pulses that are not affected by corresponding excitation pulses “N”, and 
 the image analysis unit is further configured to compare speckle patterns from affected “EX” and non-affected “N” illumination pulses. 
Horstmann teaches wherein a frequency of illumination pulses from the coherent illuminator (observation laser pulse source) is determined based on a frequency of excitation pulses from the photoacoustic excitation unit (excitation portion for photoacoustic tomography), to yield illumination pulses (see fig. 1, observation pulse B that closely follows excitation pulse A) that are affected by corresponding excitation pulses (excitation pulse A)and illumination pulses (see fig. 1, observation pulse B substantially before excitation pulse A) that are not affected by corresponding excitation pulses (excitation pulse A) ([0034] a. a leading and a trailing observation laser pulse relative to an excitation pulse are irradiated onto the measurement surface; [0039]-[0041]), and 
the image analysis unit (computer) is further configured to compare speckle patterns from affected and not affected illumination pulses ([0035] “a two-dimensional deformation profile of the measurement surface being determined from the observation laser pulses scattered by the measurement surface, by means of the method of double-pulse electronic speckle interferometry (ESPI)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s double-pulse & corresponding method of speckle analysis with Kirkpatrick’s system thereby providing analysis with reference to a controlled unaffected illumination for better determination of defects and/or other abnormalities due to the elimination of unwanted noise by the distinguishment of the effects of the vibrational waves.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kirkpatrick in view of Applicant previously cited Klein, Applicant previously cited Zalevsky, and in further view of previously cited Zalevsky et al (WO 2017203525 A1; hereafter “Zalevsky525”).

Regarding claim 20, which depends on claim 1, 
 Kirkpatrick does not teach further comprising a three-dimensional (3D) imaging unit configured to provide 3D images of the part.
Zalevsky525 teaches an inspection system (fig. 1) (Title “ SYSTEM AND METHOD FOR USE IN DEPTH CHARACTERIZATION OF OBJECTS”; Abstract) comprising: 
 an acoustic excitation unit (fig. 1, stimulating unit 700) comprising at least one vibration source configured to acoustically stimulate  at least one predetermined position on a part and generate thereby ultrasonic excitation of the part (part of sample) (page 36, ll. 6-11 “the stimulating unit may for example be an ultra sound generator or other acoustic vibration generator or it may apply physical stimulation by contact with the sample”); 
 a coherent illuminator (fig. 1, illumination unit 200) configured to illuminate at least one predetermined location (fig. 1, inspection region R) on the part (part of sample) with coherent illumination, the at least one predetermined position illuminated by the at least one laser source (page 4 line 25 through page 5 line 2 “coherent light source (e.g. laser light source)”) is at a predetermined position with respect to the at least one predetermined location illuminated by the coherent illuminator (page 15, ll. 1-18 “the illumination unit 200 may typically include a light source unit, and is configured and operable for providing coherent illumination of one or more wavelength ranges and direct the illumination onto one or more inspection regions R of a sample”); 
 an optical unit (lens arrangement of collection unit 500) in association with a detector (detector array of collection unit 500), wherein the optical unit (lens arrangement of collection unit 500) is configured to gather an illumination scattered from the at least one predetermined location to the detector (detector array of collection unit 500), and wherein the detector (detector array of collection unit 500) is configured to generate, based on the scattered illumination, at least one sequence, wherein each of the at least one sequence comprising at least two temporally-sequential de-focused speckle pattern images of one of the at least one predetermined illuminated location (page 15, ll. 1-18 “The collection unit generally includes an imaging lens arrangement and a detector array and is configured for collecting light returning from the one or more inspection regions R and generate corresponding one or more sequences of image data pieces corresponding to secondary speckle patterns”; page 6, ll. 12-23 “The optical arrangement is further configured to provide defocused image of the collected light on the sensor array”; Abstract “); an image analysis unit (fig. 1, control unit 800), and a three-dimensional (3D) imaging unit (fig. 1, depth resolving unit 300) configured to provide 3D images of the part (part of sample) (page 1, ll. 1-5 “three-dimensional characterization”; page 5, ll. 3-9 “utilizes variation in the interference fringes pattern to differentiate between speckle patterns associated with light reflection/scattering of different depths within the surface of the sample, to thereby provide volumetric (three-dimensional) data about the sample”; page 5, ll. 10-16 “processing of the collected sequence of data pieces to determine properties of different depths of light penetration into the sample providing three-dimensional resolution to elastographic measurements”; page 39, ll. 3-8 “technique is thereby capable of providing three-dimensional data about the sample and vibrations existing in its different volumetric layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky525’s three dimensional characterizing means with Kirkpatrick’s inspection system thereby associating the collected speckle patterns with the corresponding depth layer and thus providing three-dimensional data to the operator for better determining and mapping characteristics of the part.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856